Citation Nr: 9907275	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to February 
1945.  The appellant is the veteran's widow.

The appellant filed a claim in May 1996 for service 
connection for the cause of the veteran's death.  This appeal 
arises from the May 1996 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  A Notice of Disagreement was filed in June 1996 and a 
Statement of the Case was issued in June 1996.  A substantive 
appeal was filed in July 1996.  On the substantive appeal, 
the appellant requested a hearing before a Member of the 
Board in Washington, DC.  She additionally noted that she did 
not want a personal hearing and did not wish to be present 
for her hearing in Washington, DC.  In May 1997, the 
appellant submitted a request for a personal hearing at the 
RO.  In July 1997, the case was remanded to afford the 
appellant the abovementioned hearing.  Received in August 
1997 was a statement from the appellant indicating that she 
did not want a hearing.  The case has been returned to the 
Board.

In April 1998, the Board requested an advisory opinion from 
an independent medical expert with regard to the cause of the 
veteran's death.  This opinion was rendered in November 1998 
and has been associated with the record.  After developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a December 1998 letter of the 
additional evidence developed, and provided an opportunity to 
respond and/or submit additional evidence.  The 
representative responded in February 1999.  No additional 
evidence or argument was submitted.



FINDINGS OF FACT

1.  The veteran died on April [redacted], 1996; according to 
the death certificate, the immediate cause of death was right 
cerebral ischemic infarct. 

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic encephalopathy, manifested 
as psychoneurosis.

3.  Medical evidence has been presented which supports the 
appellant's allegation that a disability of service origin 
caused or played a part in the veteran's death.

4.  The appellant's claim is plausible, and sufficient 
evidence for an equitable determination of the appellant's 
claim has been obtained.

5.  The persuasive evidence indicates that the veteran's 
service-connected post traumatic encephalopathy played no 
part in the veteran's death.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on April [redacted], 1996, from a right cerebral ischemic 
infarct.  Other significant conditions contributing to death, 
but not resulting in the underlying cause were previous left 
temporal lobe cyst and diabetes mellitus II.  At the time of 
his death, the veteran was service-connected for post 
traumatic encephalopathy, manifested as psychoneurosis, rated 
with a 50 percent evaluation.  The veteran died at 
Westmoreland Regional Hospital.  An autopsy was not 
performed.

On a service induction examination in January 1943, the 
veteran's nervous system was negative for defects.

Hospitalization records from December 1944 indicate that the 
veteran was hospitalized in October 1944 because of confusion 
and preoccupation.  He was observed to have typical petit-mal 
attacks of clouding of consciousness followed by deep sleep.  
He had a history of fracturing his skull at the age of seven, 
followed by convulsive seizures.  These seizures would occur 
especially when he would become excited or were brought on by 
exertion.  Prior to his present hospitalization, a tank was 
blown from under him, and he developed a severe anxiety.  The 
x-rays showed that frontal and lateral views of the skull 
revealed no pathologic change.  The impression was severe 
post traumatic epilepsy. 

Progress notes from January 1945 show the veteran was tense, 
sweating all over and stuttered.  He had seen some airplane 
action in movies.  Later in January 1945, it was noted that 
the veteran was tense, anxious and stuttered.  Also in 
January 1945, it was noted that the veteran was unchanged.  
He complained of a headache.  He was tense.  In February 
1945, the veteran was referred to a neuropsychiatric 
conference and discharge Board.

A neuropsychiatric conference summary from February 1945 
shows the veteran was wounded in August 1944 when a shell 
exploded close to him.  Ever since then, he had spells where 
his body trembled, he vomited, and he was quite excited until 
he was put to sleep or when he fell asleep.  The spells came 
on, at times, as frequently as five a week, or at other times 
none for a month.  He was later hospitalized when he almost 
wrecked a tank and had to be taken out of the tank during one 
of the spells.  The attacks were observed and were said to be 
typically petit mal attacks with clouding of consciousness 
followed by deep sleep.  He was confused and preoccupied and 
he had severe anxiety.  The physical and neurological 
examinations did not show any significant findings.  The x-
rays of the chest and skull and laboratory workup were within 
normal limits.  An electroencephalography showed a borderline 
record with a rating of 3 plus.  The diagnosis was post 
traumatic encephalopathy.

A record from later in February 1945 showed the veteran had 
diagnosis of moderate post traumatic encephalopathy and 
severe anxiety state psychoneurosis manifested by tension, 
apprehension, tremulousness, severe nightmares, and 
stuttering.  

In February 1945, the veteran filed a claim for service 
connection for disabilities to include head concussions.

By rating action of February 1945, service connection for 
post traumatic encephalopathy was granted with an evaluation 
of 100 percent disabling.

On a VA examination in October 1945, the veteran complained 
of being nervous and having fainting spells; the diagnoses 
included psychoneurosis, secondary to post-concussional state 
and emotional instability.  

By rating action of February 1946, the veteran's service 
connection disability was considered to be psychoneurosis, 
secondary to post-concussional state, formerly diagnosed as 
post traumatic encephalopathy.  The evaluation was reduced to 
50 percent disabling.  

On VA examination in December 1947, the diagnosis was 
psychoneurosis secondary to post-concussional state, with 
emotional instability.  The veteran denied hallucinations at 
that time.

On a VA examination in November 1950, the veteran complained 
of a nervous condition.  He sweated excessively and he had 
constant headaches and nervous and dizzy spells.  He denied 
hallucinations.  On examination, the cranial nerves were 
intact, his tendon reflexes were active and equal and no 
pathologic reflexes were present.  No alteration in motor 
power was noted.  No alteration in sensation was present and 
no ataxia was noted.  The diagnoses included moderate anxiety 
reaction, manifested by complaints of nervousness, weakness 
and headaches; predisposition was unknown.  

On a VA examination in January 1954, the veteran complained 
of dizziness, headaches, excessive sweating, tension, easy 
irritability and inability to control his emotions when he 
would get angry.  The diagnoses included residuals of post 
traumatic encephalopathy, manifested by frequent headaches, 
dizziness, excessive sweating, inability to subtract serial 
sevens adequately and concretistic thinking.  It was noted 
this was a non-psychotic reaction.  External precipitating 
stress was probably several head injuries.  

In May 1996, the appellant filed a claim for death benefits.  

In a statement received in May 1996, the appellant stated 
that the veteran had seizures that he would explain as 
malaria.  The appellant now believed they were the direct 
cause of an injury the veteran had while in service.  While 
in the hospital before his death, the veteran had severe 
seizures.  The appellant claimed that the veteran's doctors 
indicated to her that the cause of the veteran's death 
included a cyst on the left side of his brain and a stroke on 
the right side of his brain.  

By rating action of May 1996, the appellant's claim for death 
benefits was denied.  The current appeal to the Board arises 
from this denial.

In 1966 medical records were received in support of the 
veteran's claim.  Records from Louis W. Catalano, M.D., from 
March 1992 show the veteran was seen for evaluation of 
possible weakness of the lower extremities.  As part of his 
history, the veteran reported passing out while hunting, 
falling and hitting his head, with a loss of consciousness.  
The clinical diagnostic impressions included history of 
closed head trauma with concussion, rule out seizure 
disorder.  A report of an electroencephalogram from Dr. 
Catalano from January 1992 indicated that the veteran had a 
normal study.  

In addition, medical records from Abid H. Barsoum, M.D., 
relating to treatment from December 1993 to January 1994, 
were received.  These records show that the veteran was 
admitted with dizziness and weakness of the left side.  He 
had a history of frequent hallucinations concerning his 
service experiences.  He had a head injury in the service.  
At the time of admission, the veteran was a poor historian.  
His gait was unsteady, but he had no objective lateralizing 
signs.  An MRI, EEG and CT scan revealed a cystic lesion in 
the left temporal lobe, that appeared to be causing a midline 
shift and some evidence of increased intracranial pressure.  
It was felt that the hallucinations could be temporal lobe 
activity.  The cyst was drained and was felt to be a 
porencephalic cyst. 

Records from Westmoreland Regional Hospital from April 2, 
1996 to April 12, 1996, show the veteran was admitted with a 
right cerebral ischemic infarct with left hemiplegia.  The 
final diagnoses included right hemispheric cerebral ischemic 
infarct with left hemiplegia and previous left temporal lobe 
cyst with aspiration. 

In June 1996, a June 1996 letter from Dr. Barsoum, that 
indicates that Dr. Barsoum practices neurological surgery, 
was received.  Dr. Barsoum stated that the veteran was first 
seen by him in January 1994.  Dr. Barsoum goes on to state 
that it was well documented in the veteran's discharge 
summary that the veteran did experience a head injury while 
in the service and had a history of frequent hallucinations 
since that injury.  The veteran had a surgical procedure 
performed in January 1994 for the left temporal lobe cyst.  
It was Dr. Barsoum's professional opinion that this type of 
cyst could be result of a direct blow type injury to the 
head.

Records from Indiana Hospital from December 1993 and received 
in July 1996, show that the veteran was seen with complaints 
of ministrokes.  The veteran's past medical history was for 
hypertension, arthritis and nerves.  A CT scan showed a large 
left temporal fossa subarachnoid cyst, otherwise 
unremarkable.  The impressions included neurological defects 
and questionable transient ischemic attack versus 
psychiatric.  

A July 1996 letter from Michael K. Sauter, M.D., who 
specializes in pediatric and adult neurology, received in 
August 1996, indicates that Dr. Sauter had evaluated the 
veteran during his hospitalization in April 1996.  At that 
time the veteran suffered a large ischemic stroke affecting 
the right middle cerebral artery territory that produced a 
comatose condition.  This ultimately led to death due to 
progressive swelling and subsequent herniation against the 
brain stem.  It was Dr. Sauter's opinion, within a reasonable 
degree of medial certainty, that the veteran's death was not 
service connected.  The fact that the veteran developed a 
coma secondary to a unilateral stroke did suggest that the 
porencephalic cyst which was on the side contralateral to the 
stroke contributed to his general neurologic decline.  The 
cyst apparently resulted from either a birth injury or due to 
head trauma in the distant past.  Neither the cyst itself, 
nor the head trauma, was the cause or a major contributing 
factor to the veteran's death.  Rather, the death was related 
to his most recent large vessel hemispheric stroke.  

In April 1998, the Board referred this case with the claims 
folder and all medical records for an independent medical 
expert opinion from a specialist in neurology.  In November 
1998, the independent medical expert furnished an opinion as 
follows:

This is in reply to your request for an 
independent opinion regarding the 
appellant's cause of death and its 
potential service connection.  In the 
process of arriving to such opinion, I 
have reviewed your letter of April 27, 
1998, as well as the records provided, 
which contain hospitalizations, test 
results, and opinions from physicians 
involved in the appellant's care over the 
years.  

With regard to your specific questions, I 
offer the following reply:

1) Is it at least as likely as not that 
the porencephalic cyst resulted from the 
head trauma in service, or from the 
encephalopathy resulting from the head 
trauma in service?

As stated, this question has two elements 
in it, inquiring as to whether the 
porencephalic cyst resulted from either 
the service connected head trauma, or 
from the encephalopathy that followed.  
Before addressing these two issues, I 
have to comment on the diagnosis of a 
"porencephalic" cyst.  This implies the 
presence of a fluid-filled cavity in the 
brain, that is communicated with the 
subarachnoid space, and is the result of 
either a destructive lesion, or a 
maldevelopment of the brain in the area.  
The descriptions by radiologists in the 
records provided indicate that the lesion 
was labelled [sic] as a large 
"subarachnoid" cyst, and there is no 
description of residual elements of a 
remote destructive lesion in the brain 
substance (which should be readily 
apparent in MRI), suggesting that the 
cyst was most likely congenital, possibly 
as a result of maldevelopment of the 
underlying brain, rather than from a 
focal destructive lesion in uterus or 
during life.  In support of this view is 
that, should the cyst have been caused by 
the WW II head trauma, one would have 
expected a substantial degree of acute 
brain trauma at the time of the injury, 
likely causing severe and lasting 
difficulties with speech (aphasia) and 
right-sided weakness, neither of which 
are mentioned as residual effects from 
that event.  

For the above reasons, it is my opinion 
that the left-sided porencephalic cyst 
was not likely the result of the episode 
of head trauma the appellant sustained 
during service in WW II.  This of course 
does not rule out other residual effects 
from that episode of head trauma, 
including the diagnosed "post-traumatic 
psychoneurosis," which again cannot be 
attribute to the porencephalic cyst, for 
the reasons listed above.

Similarly, the porencephalic cyst was 
definitely not the result of the 
diagnosed post-traumatic encephalopathy 
that followed that episode of head 
trauma.

2)  If the answer to the above question 
is affirmative, then is it at least as 
likely as not that the cyst contributed 
substantially or materially to cause 
death; combined with the right cerebral 
ischemic infarct to cause death, or that 
it aided or lent assistance to the 
production of the veteran's death?

Although the answer to the first question 
is negative, I want to emphasize the fact 
that the appellant suffered a large right 
middle cerebral infarct followed by 
cerebral edema and herniation, as 
described by Dr. Michael Suter [sic].  
This lesion in itself is the proximate 
cause of the death, regardless of the 
presence of an old cystic lesion in the 
left hemisphere; the latter was a long-
standing cystic lesion, that was not 
associated with focal neurologic 
deficits, and that did not cause any 
local mass effect, thus not being 
expected to have played any role in the 
patient's decreased level of 
consciousness, that can be solely 
explained by the acute large right middle 
cerebral artery distribution ischemic 
infarct.

In view of the above consideration, it is 
my professional opinion that the 
appellant' porencephalic cyst was not 
likely the result of the episode of 
service-related head trauma, and that it 
did not contribute in any way to this 
death, which was caused by a large right 
middle cerebral artery distribution 
infarct complicated by edema and 
brainstem compression.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (1998).  

Where a veteran served continuously for 90 days or more 
during a period of war and brain hemorrhage or brain 
thrombosis become manifest to a degree of 10 percent within 
one (1) year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu at 495.

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible.  She submitted a medical opinion 
from Dr. Barsoum who indicated that the porencephalic cyst 
could be a result of a direct blow type injury to the head, 
such as the veteran had while in service.   

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that an 
independent medical expert opinion has been obtained, and 
that all records that could be developed have been associated 
with the file.

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veteran's 
porencephalic cyst was a result of his service-connected 
disability.  On the one hand, the official certificate of 
death, indicated that the immediate cause of the veteran's 
death was right hemispheric cerebral ischemic infarct with 
previous left temporal lobe cyst as a significant condition 
contributing to death.  Dr. Barsoum has indicated that the 
porencephalic cyst could be a result of a direct blow type 
injury to the head, such as the veteran had while in service.   

On the other hand, the expert medical opinion provided by an 
independent neurologist asserted that the porencephalic cyst 
not only was not a result of the service connected 
encephalopathy that followed head trauma, but that the 
porencephalic cyst did not contribute to the veteran's death. 

On evidentiary evaluation, the Board finds that the 
independent medical opinion constitutes significantly 
probative evidence inasmuch as it entails a comprehensive 
review of the veteran's medical history performed by a 
specialist in the field of neurology.  Furthermore, the 
opinion is supported by an opinion by Dr. Sauter who came to 
the same conclusion.  By contrast, the conclusions and 
diagnoses found in the statement provided by Dr. Barsoum have 
greatly diminished probative value because they do not appear 
to be supported by any objective and credible medical 
authority.  There is also no evidence that Dr. Barsoum had 
the benefit of reviewing the entire medical record prior to 
making his conclusion.  In summary, the November 1998 opinion 
from the independent medical expert clearly outweighs the 
opinion rendered by Dr. Barsoum.  See Gabrielson v. Brown, 7 
Vet. App. 36 (1994) (the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran).  As such, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim for service connection for the cause of the veteran's 
death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


